DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 2/23/2021 is acknowledged.  Claims 4, 6, and 8-11 are amended.  Claims 1-14 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 5/25/2021 has been considered.  A signed copy is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 and 14 are indefinite because they are drawn to both a product and a process for using that product.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over European Medicines Agency (CVMP assessment report for Porcilis ColiClos, 4/11/2012) in view of Seele et al (Vaccine 33:2207-2212, 2015; IDS filed on 5/25/2021).
The instant claims are drawn to vaccines comprising an S. suis IgM protease antigen, an E. coli fimbrial antigen, and a Clostridium toxoid.
The EMA report discloses the vaccine Porcilis ColiClos, which contains E coli fimbrial antigens F4, F5, and F6, as well as the E coli LT toxoid and C. perfringens Type C toxoid and an adjuvant (see page 2). Testing shows that the C. perfringens toxoid is the beta toxoid (see page 12, paragraph 2).  The beta toxin is the same in both type C and type B strains of C. perfringens.  The vaccine is meant for intramuscular use in sows (see page 2).
The EMA report differs from the instant invention in that they do not disclose the additional component of a S. suis IgM protease antigen. 
Seele et al disclose a vaccine comprising IdeSsuis, which is the S. suis IgM protease antigen (see abstract).  This antigen is highly protective against infection by S. suis, which is one of the most important porcine pathogens (see abstract and page 2207, paragraph 1).  The vaccine is intended for intramuscular use and contains an adjuvant (see section 2.3-2.4).  
It would have been obvious to include the S. suis antigen in the ColiClos vaccine because a combined vaccine would require fewer injections, reduced cost, and less pain and stress for the subject being vaccinated.  
One would have had a reasonable expectation of success because both vaccines have been shown to be successful and because there are a large number of combination vaccines known in the art to work.  While it is possible that particular combinations of antigens may not work, it is clear from the numerous combination vaccines in use around the world that many combination vaccines do work.  In addition, there are many known pig vaccines that contain various combinations of the antigens disclosed in the art cited above.  Applicant has listed several of these in their specification on page 4.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645